In Mandamus. On application for costs and attorney fees. Attorney fees are granted in the amount of $35,000. Costs are also awarded in the following amounts: $24 for filing fees, pursuant to R.C. 2503.17 (with a credit to respondents of $40 for payment of filing fees remitted on April 29, 1991 and paid to relator); $182.60 for court reporting expenses and $1,364.94 for service of process and depositions, pursuant to R.C. 2319.27. See, also, In re Election of November 6, 1990 for the Office of Attorney General of Ohio (1991), 62 Ohio St.3d 1, 4, 577 N.E.2d 343, 345-346, and Barrett v. Singer Co. (1979), 60 Ohio St.2d 7, 9, 14 O.O.3d 122, 123, 396 N.E.2d 218, 219-220.
Sweeney and Holmes, JJ., not participating.